In the
 United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 05-3264
DARNELL BRIDGES,
                                                 Petitioner-Appellant,
                                   v.

JOHN CHAMBERS,
                                                 Respondent-Appellee.
                           ____________
              Appeal from the United States District Court
         for the Northern District of Illinois, Eastern Division.
              No. 04 C 6447—Matthew F. Kennelly, Judge.
                           ____________
   SUBMITTED AUGUST 26, 2005—DECIDED OCTOBER 12, 2005
                           ____________


  Before POSNER, MANION, and EVANS, Circuit Judges.
  POSNER, Circuit Judge. The state in this federal habeas
corpus proceeding has asked us to substitute the director of
the Illinois Department of Corrections for the named
respondent, who is the warden of the prison in which the
petitioner is imprisoned. The state says that “naming [the
director] would be more efficient. If the respondent is the
warden of the particular institution in which the petitioner
is incarcerated, the replacement of the warden, or the
transfer of the petitioner to a different Illinois state insti-
tution, will require substitution of the respondent. By
contrast, if the respondent is the Director of the Department
2                                                 No. 05-3264

of Corrections, then substitution will be required far less
frequently.” (Citations omitted.) The “convenience” is
surely slight, especially since a petitioner whose case is on
appeal in this court cannot be transferred without our
permission, and if permission is granted the “successor
custodian” must be substituted. Fed. R. App. R. 23(a). But
convenient or not, the state has not justified its request.
  A federal habeas corpus action brought by a state prisoner
must name as the respondent “the state officer who has
custody” of the petitioner. Rule 2(a) of the Rules Governing
Habeas Corpus Petitions; Mackey v. Gonzalez, 662 F.2d 712
(11th Cir. 1981). The assumption (not wholly accurate, as
we’ll see) behind this rule is that the relief sought in such an
action—release from custody—can be provided only by the
custodian, Reimnitz v. State’s Attorney, 761 F.2d 405, 409 (7th
Cir. 1985); Smith v. Idaho, 392 F.3d 350, 355 n. 3 (9th Cir.
2004); see also Braden v. 30th Judicial Circuit, 410 U.S. 484,
494-95 (1973), and a case is moot and must be dismissed if
victory will yield the claimant no tangible benefit. Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560-61 (1992); Hope Clinic
v. Ryan, 249 F.3d 603, 605-06 (7th Cir. 2001); Okpalobi v.
Foster, 244 F.3d 405, 426-27 (5th Cir. 2001) (en banc). This
implies, incidentally, that if the custodian is named or can
be substituted as respondent, the suit can continue, e.g.,
Smith v. Idaho, supra, 392 F.3d at 356; Allen v. Oregon, 153
F.3d 1046, 1050 (9th Cir. 1998); see also Chatman-Bey v.
Thornburgh, 864 F.2d 804, 813 (D.C. Cir. 1988), though the
respondent who is not a custodian should be dropped.
Hogan v. Hanks, 97 F.3d 189, 190 (7th Cir. 1996).
  The usual official authorized to release a state inmate from
custody is the warden of the inmate’s prison. E.g., Williams
v. Sims, 390 F.3d 958, 961 (7th Cir. 2004). But Ortiz-Sandoval
v. Gomez, 81 F.3d 891, 895 (9th Cir. 1996), holds that some-
No. 05-3264                                                    3

one else, such as the director of the state’s prison system,
can, if he has that authority also, be named as respondent
instead. Cf. Rumsfeld v. Padilla, 124 S. Ct. 2711, 2726 n. 18
(2004); Poodry v. Tonawanda Band of Seneca Indians, 85 F.3d
874, 899-900 (3d Cir. 1996). The holding can be questioned.
The fact that a superior officer can arrange for the peti-
tioner’s release need not imply that the superior has
“custody” of the person. We can order a petitioner released
if we find that he is being held in violation of federal law,
but that does not make us his custodian.
  Some things are clear. One is that the “state” is not a
proper respondent. Talbott v. Indiana, 226 F.3d 866, 870-71
(7th Cir. 2000); West v. Louisiana, 478 F.2d 1026, 1029 (5th
Cir. 1973), vacated in part on other grounds, 510 F.2d 363
(5th Cir. 1975); Morehead v. California, 339 F.2d 170, 171 (9th
Cir. 1964). This is not only because the state has sovereign
immunity from suit in federal court, Talbott v. Indiana, supra,
226 F.3d at 870-71, and not only because Rule 2(a) is explicit
that the “state officer” having custody of the petitioner is the
proper respondent. There is also the practical consideration
that designating the “state” does not identify an official with
actual authority to release the prisoner, and the designation
could create confusion with respect to service and to notice
generally.
   It is also clear that when the petitioner is in federal rather
than state custody, the petitioner’s immediate custodian—the
warden of the prison or other facility in which the petitioner
is confined—is the only proper respondent. Rumsfeld v.
Padilla, supra. For if the petitioner could sue the warden’s
supervisor—ultimately the Attorney General—it would
mean that every federal prisoner and detained alien could
file his petition either in the District of Columbia federal
district or in any other federal district in which “a substan-
4                                                 No. 05-3264

tial part of the events or omissions giving rise to the claim
occurred.” al-Marri v. Rumsfeld, 360 F.3d 707, 709 (7th Cir.
2004). This concern is attenuated in the case of state petition-
ers, Ortiz-Sandoval v. Gomez, supra, 81 F.3d at 895, because
the venue of their suits is more restricted; they are required
to file either in the district in which they are confined or in
the district in which the court that sentenced them is
located. 28 U.S.C. § 2241(d); Braden v. 30th Judicial Circuit
Court, supra, 410 U.S. at 497.
   Even if, as we are inclined to doubt (without having to
resolve our doubts in the present case), “state officer who
has custody” can be interpreted to include any official who
is authorized to order the petitioner’s release from custody,
the state has referred us to no statute or regulation or other
source of law that authorizes the Director of the Department
of Corrections, though he is the state’s chief penal officer,
730 ILCS 5/3-2-2-1, 5/3-2-3, to order the release of a pris-
oner. Superior officers are not always or automatically
clothed with all the powers of their subordinates. See, e.g.,
Planned Parenthood of Idaho, Inc. v. Wasden, 376 F.3d 908, 919
(9th Cir. 2004); Southern Pacific Transportation Co. v. Brown,
651 F.2d 613, 615 (9th Cir. 1980); Kelly H. Chang, “The
President v. the Senate: Appointments in the American
System of Separated Powers and the Federal Reserve,” 17
J.L. Econ. & Organization 319, 319-20 (2001).
  The motion to substitute the director for the warden is
therefore
                                                      DENIED.
No. 05-3264                                              5

A true Copy:
       Teste:

                       _____________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                USCA-02-C-0072—10-12-05